Citation Nr: 1445594	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1976 to August 1976 and from November 1977 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The November 2010 rating decision also denied the Veteran's claim for entitlement to service connection for posttraumatic stress disorder.  The Veteran timely filed a notice of disagreement and a substantive appeal on the issue.  A December 2013 rating decision granted service connection for posttraumatic stress disorder with depression.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA will provide a medical examination based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the medical evidence of record shows a current diagnosis of hepatitis C and that the Veteran reports in-service exposure to hepatitis C risk factors.  Specifically, the private treatment records indicate that the Veteran was diagnosed with hepatitis C sometime in early 2000, and that he received treatment for hepatitis C during the appeal period.  In addition, at the September 2014 Board hearing, the Veteran testified that during service he received injections via an air injection gun, that the service member who received injections before the Veteran bled profusely, and that the air injection gun was not cleaned before the Veteran received his injections.  The Veteran also testified that he shared a razor with fellow service members during active service.  

VA has determined that the large majority of hepatitis C viral infections can be accounted for by known modes of transmission; however, transmission of the hepatitis C virus with air gun injectors is biologically plausible.  See Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004.  Considering that the Veteran has presented explanations that are biologically plausible and indicate in-service exposure to the hepatitis C virus, the Board finds that there is at least some evidence suggesting that the Veteran's hepatitis C may be associated with active service under the low threshold of McLendon.  See McLendon at 83.  As such, a VA examination is necessary to decide the claim.

Additionally, the record indicates that the Veteran submitted evidence at the September 2014 Board hearing, but the evidence was not associated with the claims file.  Specifically, the Veteran submitted information relating to air injection guns, a pamphlet on hepatitis C, a retirement card from the United States Postal Service, and an identification card for a senior softball league.  On remand, the AOJ should make efforts to locate the evidence to which the Veteran referred at the September 2014 hearing.  If this evidence cannot be located, the AOJ should notify the Veteran that the aforementioned evidence was not associated with the claims file and request that he submit the evidence again.

Furthermore, the Veteran testified that he currently receives treatment for hepatitis C from Dr. Hayes in Greensboro, North Carolina; from the Winston-Salem Community Based Outpatient Clinic; and from the W.G. (Bill) Hefner VA Medical Center in Salisbury, North Carolina.  On remand, the Veteran should be asked to identify any private health care providers, to include Dr. Hayes in Greensboro, North Carolina, from whom he has sought treatment for hepatitis C.  Appropriate efforts should be made to obtain any identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  In addition, on remand all relevant VA treatment records should be obtained and associated with the claims file, specifically to include from the Winston-Salem Community Based Outpatient Clinic and the W.G. (Bill) Hefner VA Medical Center in Salisbury, North Carolina.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents that are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care provider(s) for hepatitis C.  The Board is particularly interested in records from Dr. Hayes in Greensboro, North Carolina.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's VA treatment records, specifically to include from the W.G. (Bill) Hefner VA Medical Center in Salisbury, North Carolina, to include any associated outpatient records from Winston-Salem Community Based Outpatient Clinic and any other outpatient clinic, and associate the records with the claims folder.  All attempts to obtain the records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis C.  The claims folder and this Remand must be made available to and reviewed by the examiner.

The examiner should express an opinion as to whether it is at least as likely as not (at least 50 percent probability) that the Veteran's hepatitis C had its onset during, or is otherwise related to, active service. 

Consideration should be given to the Veteran's statements that his hepatitis C is related to his in-service injections via an air injection gun and to his sharing of razors with other service members.  The examiner should also consider any other risk factors for hepatitis C that the Veteran identifies.  See Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004.

The supporting rationale for all opinions expressed must be provided.

4.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection for hepatitis C may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



